Case 1:20-cv-00282-TFM-MU Document 19 Filed 02/03/21 Page 1 of 1                       PageID #: 131




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


 DEBRA WEBB,                                   :
                                               :
        Plaintiff,                             :
                                               :
 vs.                                           :       CIVIL ACTION NO. 1:20-cv-282-TFM-MU
                                               :
 WAL-MART STORES EAST, LP,                     :
                                               :
        Defendant.                             :

                                              ORDER

        Pending before the Court is the parties’ Joint Stipulation for Dismissal With Prejudice.

 Doc. 18, filed February 3, 2021. The parties request the Court dismiss all of the claims in this

 matter. Id. The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss the action without

 an order of the court “by filing a notice of dismissal before the opposing party serves either an

 answer or a motion for summary judgment” or “a stipulation signed by all parties who have

 appeared.” FED. R. CIV. P. 41(a)(1)(A). The stipulation is signed by all of the parties. Doc. 18.

        Consequently, by operation of Fed. R. Civ. P. 41, this action has been dismissed in

 accordance with the stipulation. Therefore, the claims in this case are dismissed with prejudice

 with each party to bear their own attorneys’ fees and costs.

        The Clerk of the Court is DIRECTED to close this case.

        DONE and ORDERED this the 3rd day of February 2021.

                                               s/Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE
